Detailed Action
Status of Claims
This is the first office action on the merits. Claims 1-20 are currently pending and addressed below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2020 has being considered by the examiner.


Claim Rejections - 35 USC § 112(b)

The following is a quotation of 35 U.S.C. 112(b):
(b) CONCLUSION. —The specification shall conclude with one or more claims
particularly pointing out and distinctly claiming the subject matter which the inventor or
a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and
distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 recites the limitation the housing in line 18 of claim 15. There is insufficient antecedent basis for this limitation in the claim. Therefore claim 15 is rejected on this basis.

Claims 16-20 are rejected for depending from a rejected claim.
	

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or
Non-obviousness.

Claim(s) 1 is rejected under 35 U.S.C. 103 as being unpatentable over Marincic (US pub No 20170074439 A1) in view of Yu (US Pub No 20170204675 A1)

In regards to claim 1, Marincic discloses: an alignment coupler (10 [0003]) mechanically coupling a first component (14) with a second component (16), wherein the alignment coupler comprises: an alignment coupler body (10) having an alignment coupler body through bore (Fig 1) extending therethrough; a spherical bolt (22) comprising a spherical first end (24) and an elongated section (26) extending from the spherical first end to a second end (Fig 1);; a spring section comprising one or more springs (32); and one or more spherical spacers (28), wherein the spherical first end (24) of the spherical bolt (22) is disposed within the alignment coupler body through bore (Fig 1), wherein the second end of the spherical bolt (22) is coupled with a first end of the first component (Fig 1 element 14) [0016], wherein the [PUSH RING] (30) section comprises a [PUSH RING] disposed within a cavity (36) defined by a first end of the second component (Fig 2 element 16), wherein the spring section (32) is disposed within the cavity (36) defined by the first end of the second component (16), and is positioned axially between the [PUSH RING] section (30) and the spherical first end (24) of the spherical bolt (22), and wherein the one or more spherical spacers (28) are axially positioned between an outside diameter of the spherical first end of the spherical bolt and an inside diameter of the alignment coupler body. [0017]
While Marincic discloses the above coupler and the components, not disclosed is the composition of the push ring (30) in the disclosure. 

	Yu however discloses: a thermally expandable material (TEM) section (152) ([0029] [0031] [0075]).

Marincic and Yu both disclose a locking mechanism for making a connection in a drilling tool. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of shape memory alloy of Yu for the push ring of Marincic. The simple substitution of one known element for another producing a predictable result renders the claim obvious.

Claims 2, 4-7 and 9-20 are rejected under 35 U.S.C. 103 as being unpatentable over Marincic (US pub No 20170074439 A1) and Yu (US Pub No 20170204675 A1) as applied to claim 1 above, and further in view of Du (US Pub No 20200208511 A1).

In regards to claim 2, Marincic discloses: the wellbore servicing equipment (10 [0003])

Marincic however does not disclose what would be attached at the ends of the equipment described, but is discloses that embodiments well known in the art, such as mud pulsers, are not described in detail but shouldn’t limit the scope of the ball joint. [0012]

However, Du discloses a: [wellbore servicing equipment that] comprises a mud pulser (1) and wherein the first component comprises a valve drive shaft (15) mechanically coupled to a mud pulser valve (11) and the second component comprises a motor drive (8) shaft mechanically coupled to a motor (9). [0044]

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mud pulser and components as taught by Du in the servicing equipment of Marincic and Yu, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing dynamic motion to LWD and MWD telemetry devices and transport to the surface. 

In regards to claim 4, Marincic discloses: a housing having a housing through bore extending therethrough along a central axis; (Fig 1 annular groove [0005]) [first shaft] disposed in the housing through bore; (26) [second shaft] disposed in the housing through bore; (16) and an alignment coupler (10) mechanically coupling the [first shaft] (26) with the [second shaft] (16), (10) wherein the alignment coupler comprises: an alignment coupler body having an alignment coupler body through bore extending therethrough; (Fig 1) a spherical bolt (22) comprising a spherical first end (24) and an elongated section (26) extending from the spherical first end to a second end (Fig 1); a [push ring] section; (30) a spring section comprising one or more springs; (32) and one or more spherical spacers, (28) wherein the spherical first end (24) of the spherical bolt (22) is disposed within the alignment coupler body through bore, (Fig 1) wherein the second end of the spherical bolt (22) is coupled with a first end of the component drive [second shaft] (16), wherein the [push ring] disposed within a cavity (36) defined by a first end of the motor drive [first shaft] (26), wherein the spring section (32) is disposed within the cavity (36) defined by the first end of the [first shaft] (26)and is positioned axially between the [push ring] (30) and the spherical first end of the spherical bolt (22), and wherein the one or more spherical spacers (28) are axially positioned between an outside diameter of the spherical first end of the spherical bolt and an inside diameter of the alignment coupler body. [0017]

While Marincic discloses the above coupler and the components, not disclosed is the composition of the push ring (30) in the disclosure. 
Yu however discloses: a thermally expandable material (TEM) section ((152) [0029] [0031] [0075])

Marincic and Yu both disclose a locking mechanism for making a connection in a drilling tool. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of shape memory alloy of Yu for the push ring of Marincic. The simple substitution of one known element for another producing a predictable result renders the claim obvious.

Marincic and Yu however does not disclose what would be attached at the ends of the equipment described, but is disclosed that embodiments well known in the art, such as a drive shaft system, are not described in detail but shouldn’t limit the scope of the ball joint. [0012]

However Du discloses: a motor drive shaft (8) (First shaft above), a component drive shaft (15) (second shaft above) mechanically coupled together by the joint disclosed by Marincic and Yu at element 13 in Du replacing the mounting sleeve. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive shaft system as taught by Du in the servicing equipment of Marincic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing torque to the end of the well servicing tool. 

In regards to claim 5, following from claim 4 above, Marincic discloses: the apparatus is an oilfield services tool. [0003]

In regards to claim 6, following from claim 4 above, Marincic discloses: the spherical first end of the spherical bolt further comprises a cutout section. (Fig 1)

    PNG
    media_image1.png
    270
    223
    media_image1.png
    Greyscale


In regards to claim 7, following from claim 4 above, Yu discloses: wherein the TEM comprises shape memory alloy. [0029] [0031] [0036] [0044]

In regards to claim 9, following from claim 4, Marincic discloses: wherein the spring section comprises one or a plurality of Belleville springs. [0018]

In regards to claim 10, following from claim 4, Marincic discloses: one or more spherical spacers (28) comprise a first spherical spacer (28A) and a second spherical spacer (28B), wherein the first spherical spacer (28A) comprises a spherical surface in contact with a front spherical surface of the spherical first end of the spherical bolt (22), [0017] and wherein the second spherical spacer comprises a spherical surface in contact with a back spherical surface of the spherical first end of the spherical bolt. (Fig 2 [0017])

In regards to claim 11, following from claim 4, Marcincic discloses: wherein a threaded [shaft] (26) contact surface of the alignment coupler body (10) is threadably coupled with a threaded alignment coupler body (10) contact surface ([0017]) of the first end of the [shaft] (16).
While Du discloses a: motor drive shaft (8) (First shaft of Marcinic)

In regards to claim 12, Marincic discloses: an axially opposite surface of one of the one or more spherical spacers (28A) is adjacent the spring section (32) (Fig 2 28A); and wherein the axially opposite surface of another of the one or more spherical spacers contacts the alignment coupler body. (Fig 2 28C)
In regards to claim 13, Marincic discloses: the alignment coupler (10) enables a radial float of the spherical bolt along the central axis of greater than or equal to about ±0.02 inch (±0.5 mm); and/or wherein the alignment coupler enables spherical movement of the spherical bolt of greater than or equal to about 1 degree (0). (Fig 1, the angle of the space detailed below, is larger than 1 degree enabling spherical movement of 1 degree or more and or, a radial float of greater than or equal to .02 inch)

    PNG
    media_image2.png
    319
    561
    media_image2.png
    Greyscale



In regards to claim 14, following from claim 4 above, Marincic discloses: a component coupled to a second end of the [shaft] (16)

Marincic however does not disclose what would be attached at the ends of the equipment described, but is discloses that embodiments well known in the art, such as mud pulsers, are not described in detail but shouldn’t limit the scope of the ball joint. [0012]

	Du however discloses: component drive shaft (15), wherein the component comprises a mud pulser valve, (11) and the apparatus comprises a mud pulser. (1)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the mud pulser as taught by Du in the servicing equipment of Marincic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing LWD and MWD telemetry transport to the surface. 

In regards to claim 15, Marincic discloses: A method comprising: assembling a tool with a [first shaft] (26) comprising a [second shaft] (16) and a [first shaft] (26) coupled via an alignment coupler (10) by: coupling the [first shaft] (26) with the [second shaft] (16) via the alignment coupler (10) to provide the [First shaft] (26), wherein the alignment coupler (10) comprises: an alignment coupler body (10) having an alignment coupler body through bore extending therethrough (Fig 1); a spherical bolt (22) comprising a spherical first end (24) and an elongated section (26) extending from the spherical first end to a second end (fig 1); a [push ring] section (30); a spring section (32); and one or more spherical spacers (28), wherein the spherical first end of the spherical bolt is disposed within the alignment coupler body through bore (Fig 1), wherein the second end of the spherical bolt (22) is coupled with a first end of the [First shaft] (26), wherein the [push ring] (30) section comprises a [push ring] disposed within a cavity (36) defined by a first end of the [second shaft] (16), wherein the spring section (32) is disposed within the cavity (36) defined by the first end of the [second shaft], (16) and is positioned axially between the [push ring] (30) and the spherical first end of the spherical bolt (24), and wherein the one or more spherical spacers (28) are positioned between an outside diameter of the spherical first end of the spherical bolt and an inside diameter of the alignment coupler body (Fig 2); aligning the [first shaft] (26) 

While Marincic discloses the above coupler and the components, not disclosed is the composition of the push ring (30) in the disclosure. 
Yu however discloses: a thermally expandable material (TEM) section (152) [0029] [0031] [0075] and within the housing; and heating the TEM (152) section, whereby the TEM expands axially to lock the multi-component drive shaft in position within the housing. [0030] 


Marincic and Yu both disclose a locking mechanism for making a connection in a drilling tool. Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of shape memory alloy of Yu for the push ring of Marincic. The simple substitution of one known element for another producing a predictable result renders the claim obvious.

Marincic and Yu however does not disclose what would be attached at the ends of the equipment described, but is disclosed that embodiments well known in the art, such as a drive shaft system, are not described in detail but shouldn’t limit the scope of the ball joint. [0012]

However Du discloses: a motor drive shaft; (8) (first shaft) a component drive shaft; (15) (Second shaft) [0044] mechanically coupled together by the joint disclosed by Marincic and Yu at element 13 in Du replacing the mounting sleeve.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the drive shaft system as taught by Du in the servicing equipment of Marincic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing torque to the end of the well servicing tool. 

In regards to claim 16, Yu discloses: wherein heating comprises heating to a temperature above a transition temperature above which the TEM (152) begins to expand. [0029], [0030], [0031]

In regards to claim 17, Yu discloses: wherein the TEM (152) comprises a shape memory alloy (SMA). [0029] [0031]

In regards to claim 18, Yu discloses: wherein the SMA comprises copper-aluminum-nickel, nickel- titanium (NiTi), iron-manganese-silicon (Fe-Mn-Si), copper-zinc-aluminum (Cu-Zn-Al), copper- aluminum-nickel (Cu-Al-Ni), nickel-titanium-iron (NiTiFe), nickel-titanium-niobium (NiTiNb), or a combination thereof. [0031]

In regards to claim 19, Yu discloses: operating the tool for an operating time; replacing one or more components of the tool, to provide a maintained tool; and operating the maintained tool for another operating time. [0006]

In regards to claim 20, Yu discloses: wherein replacing the one or more components of the tool further comprises cooling the TEM (152) section to a temperature at which the TEM (152) contracts and decoupling the component drive shaft from the multi-component drive shaft. (Fig 5a Fig 5b [0006], [0029], [0031], [0036])

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Marincic (US Pub No 20170074439 A1) and Yu (US Pub No 20170204675 A1) as applied to claim 1 above, and further in view of Wittrisch (US Pat No 5447416).

In regards to claim 3, following from claim 1, Marincic discloses: the wellbore servicing equipment
Marincic however does not disclose what would be attached at the ends of the equipment described, but is discloses that embodiments well known in the art, such as a positive displacement pump, are not described in detail but shouldn’t limit the scope of the ball joint. [0012]

Wittrisch discloses: a positive displacement pump (28), wherein the first component comprises a reciprocating element drive shaft (30) (downhole below 29) mechanically coupled (29) (using the joint from claim 1) to a reciprocating element (31), and wherein the second component comprises a motor drive shaft (30) (uphole above 29) mechanically coupled to a motor. (kelly drive on the surface) (Col 1 line 29-34) (Col 4 line 16-22)
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the positive displacement pump as taught by Wittrisch in the servicing equipment of Marincic, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the combination would result in the predictable result of providing LWD and MWD telemetry transport to the surface. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Marincic (US pub No 20170074439 A1), Yu (US Pub No 20170204675 A1) and Du (US Pub No 20200208511 A1) as applied to claim 4 above, and further in view of Beer “Mechanics of Materials 7th Edition” (ISBN 978-93-392-1762-4) 

In regards to claim 8, following from claim 4, Yu discloses: the TEM ([0031] mentions the use of thermoplastics as a TEM)
Yu does not explicitly disclose the coefficient of thermal expansion of the TEM but does state in [0031] that the TEM material can be selected based on the required properties. 
As shown by Beer: a coefficient of thermal expansion of greater than or equal to about 2 x10-5 in/in/oF in “Mechanics of Materials” the typical properties of selected materials table on pg A15, Thermoplastics have a Coefficient of thermal expansion of 7.5x10-5/oF) 

One of ordinary skill in the art would have recognized that applying the known technique of Beer, using thermal properties, to the combination of Marincic, Yu and Du to select a TEM material based on the thermal properties required in the downhole environment. [0031]


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas D Wlodarski whose telephone number is (571)272-3970. The examiner can normally be reached Monday - Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on 571-272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/NICHOLAS D WLODARSKI/            Examiner, Art Unit 3672                                                                                                                                                                                            
/ABBY J FLYNN/Supervisory Patent Examiner, Art Unit 3672